Motion Granted; Order filed May 1, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01015-CV
                                  ____________

  CHARLES KENNEBREW, SR. AND ELITE PROTECTIVE SERVICES,
                        LLC, Appellants

                                          V.

                       MICHAEL R. HARRIS, Appellee


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-09593

                                    ORDER

       This is an appeal from a judgment signed August 9, 2012. On March 28,
2013, this court issued a temporary stay of enforcement of the final judgment
signed August 9, 2012, in trial court cause number 2010-09593, styled Michael R.
Harris v. Charles Kennebrew, Sr., and Elite Protective Services, LLC, in the 125th
District Court in Harris County, Texas.

      On March 11, 2014, appellee filed a motion to lift this court’s stay. The
motion is granted. Accordingly, the stay order issued by this Court on March 28,
2013, in trial court cause number 2010-09593, styled Michael R. Harris v. Charles
Kennebrew, Sr., and Elite Protective Services, LLC, in the 125th District Court in
Harris County, Texas, is lifted.

                                     PER CURIAM



Panel consists of Justices Christopher, Donovan, and Brown.